Exhibit 10.8
 


Note: March 18, 2016


NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


10% PROMISSORY NOTE


OF


LINGERIE FIGHTING CHAMPIONSHIPS, INC.


Issuance Date:  March 18, 2016
Total Face Value of Note: $100,000


This Note is a duly authorized Promissory Note of Lingerie Fighting
Championships, Inc., a corporation duly organized and existing under the laws of
the State of Nevada (the “Company”), designated as the Company's 10% Promissory
Note in the principal amount of $100,000 (the “Note”).
For Value Received, the Company hereby promises to pay to the order of Tangiers
Global, LLC or its registered assigns or successors-in-interest (“Holder”) the
Principal Sum of $100,000 (the “Principal Sum”) and to pay “guaranteed” interest
on the principal balance hereof at an amount equivalent to 10% of the Principal
Sum, to the extent such Principal Sum and “guaranteed” interest and any other
interest, fees, liquidated damages and/or items due to Holder herein have been
repaid or converted into the Company's Common Stock (the “Common Stock”), in
accordance with the terms hereof.
The Maturity Date is seven (7) months from the Effective Date (the “Maturity
Date”) and is the due date upon which the Principal Sum of this Note, as well as
any unpaid interest and other fees, shall be due and payable.  In the event the
S-1 related to the Investment Agreement dated March 18, 2016 and executed by the
Holder and Company on goes effective within 180 days of the effective of this
Note, the Maturity Date of this Note will be extended to ten (10) months.
In addition to the “guaranteed” interest referenced above, and in the Event of
Default pursuant to Section 2.00(a), additional interest will accrue from the
date of the Event of Default at the rate equal to the lower of 20% per annum or
the highest rate permitted by law (the “Default Rate”).
1

--------------------------------------------------------------------------------

This Note will become effective only upon (i) the execution by both parties,
including the execution of Exhibits B, C and D and the Irrevocable Transfer
Agent Instructions and delivery of the initial payment of consideration by the
Holder, and (ii) the execution by both parties of the Investment Agreement dated
March 18, 2016 (the “Investment Agreement”) between the Holder and the Company
(the “Effective Date”).
This Note may not be prepaid without written consent from Holder, which consent
may be withheld, delayed or denied in Holder’s sole and absolute discretion. 
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a Business Day (as defined below), the same shall instead be
due on the next succeeding day which is a Business Day.
For purposes hereof the following terms shall have the meanings ascribed to them
below:
“Bankruptcy Event” shall mean (i) the Company shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; (ii) the Company
shall make a general assignment for the benefit of creditors; (iii) the Company
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (iv) an involuntary proceeding shall be commenced or
filed against the Company.
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 “Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note (including the original issue discount, prorated if the Note has
not been funded in full), (ii) any additional payments made by the Holder
towards the Principal Sum (iii) all guaranteed and other accrued but unpaid
interest hereunder, (iv) any fees due hereunder, (v) liquidated damages, and
(vi) any default payments owing under the Note, in each case previously paid or
added to the Principal Amount.
“Principal Market” shall refer to the primary exchange on which the Company’s
common stock is traded or quoted.
“Trading Day” shall mean a day on which there is trading or quoting for any
security on the Principal Market.
The following terms and conditions shall apply to this Note:
Section 1.00                          Repayment From Investment Agreement.  At
the election of the Holder and upon written notice from the Holder to the
Company, at each Closing Date (as defined in the Investment Agreement) after the
date which is six (6) months after the Effective Date, Holder shall retain (or
the Company shall pay to Holder) an amount equal to ten percent (10%) of each
Put Amount (as defined in the Investment Agreement), and the amounts shall be
applied by Holder as follows:  first against the amount of any unpaid interest
or other fees, and second against any unpaid Principal Sum, until such time as
all amounts of interest, fees and Principal sum have been paid by the Company.
2

--------------------------------------------------------------------------------




Section 2.00                          Defaults and Remedies.
(a)            Events of Default.  An “Event of Default” is:  (i) a default in
payment of any amount due hereunder which default continues for more than 5 days
after the due date; (ii) a default in the timely issuance of the shares of
Company common stock upon and in accordance with terms of Section 2.00(c), which
default continues for 2 Trading Days after the Company has failed to issue
shares or deliver stock certificates within the 3rd Trading Day following the
Conversion Date; (iii) failure by the Company for 3 days after notice has been
received by the Company to comply with any material provision of this Note; (iv)
failure of the Company to remain compliant with DTC, thus incurring a “chilled”
status with DTC; (v) if the Company is subject to any Bankruptcy Event; (vi) any
failure of the Company to satisfy its “filing” obligations under Securities
Exchange Act of 1934, as amended (the “1934 Act”) and the rules and guidelines
issued by OTC Markets News Service, OTCMarkets.com and their affiliates; (vii)
any failure of the Company to provide the Holder with the number of authorized
and outstanding shares within 3 Trading Days of request by Holder; (viii)
failure by the Company to maintain the Required Reserve in accordance with the
terms of Section 2.00(c)(v); (ix) failure of Company’s Common Stock to maintain
a closing bid price in its Principal Market for more than 3 consecutive Trading
Days; (x) any delisting from a Principal Market for any reason; (xi) failure by
Company to maintain a Transfer Agent of record; (xii) failure by Company to
notify Holder of a change in Transfer Agent within 24 hours of such change;
(xiii) any trading suspension imposed by the Securities and Exchange Commission
(“SEC”) under Sections 12(j) or 12(k) of the 1934 Act; (xiv) failure by the
Company to meet all requirements necessary to satisfy the availability of Rule
144 to the Holder or its assigns, including but not limited to the timely
fulfillment of its filing requirements as a fully-reporting issuer registered
with the SEC, requirements for XBRL filings, and requirements for disclosure of
financial statements on its website; or (xv) the Company’s breach of any
representation, warranty of covenant contained in the Investment Agreement.
(b)            Remedies.  If an Event of Default occurs, the outstanding
Principal Amount of this Note owing in respect thereof through the date of
acceleration, shall become, at the Holder's election, immediately due and
payable in cash at the “Mandatory Default Amount”.  The Mandatory Default Amount
means 100% of the outstanding Principal Amount of this Note.  Commencing 5 days
after the occurrence of any Event of Default that results in the eventual
acceleration of this Note, this Note shall accrue additional interest, in
addition to the Note’s “guaranteed” interest, at a rate equal to the lesser of
20% per annum or the maximum rate permitted under applicable law.  In connection
with such acceleration described herein, the Holder need not provide, and the
Issuer hereby waives, any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law.  Such acceleration may be rescinded and
annulled by the Holder at any time prior to payment hereunder and the Holder
shall have all rights as a holder of the note until such time, if any, as the
Holder receives full payment pursuant to this Section 2.00(b).  No such
rescission or annulment shall affect any subsequent event of default or impair
any right consequent thereon.  Nothing herein shall limit the Holder's right to
pursue any other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Issuer's failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note as required pursuant to the
terms hereof.
 

3

--------------------------------------------------------------------------------

(c)            Additional Remedies Upon a Certain Event of Default.
(i)            Conversion Right.  At any time and from time to time after an
Event of Default described in Section 2.00 (a)(i) has occurred, and subject to
the terms hereof and restrictions and limitations contained herein, the Holder
shall have the right, at the Holder's sole option, to convert in whole or in
part the outstanding and unpaid Principal Amount under this Note into shares of
Common Stock at the Conversion Price.  The date of any conversion notice
(“Conversion Notice”) hereunder shall be referred to herein as the “Conversion
Date”. The “Conversion Price” shall be equal to lower of: (a) 90% of the lowest
trading price of the Company’s common stock during the 25 consecutive trading
days prior to the date on which Holder elects to convert all or part of the Note
or (b) 90% of the lowest trading price of the Company’s common stock during the
25 consecutive trading days prior to the Effective Date.  For the purpose of
calculating the Conversion Price only, any time after 4:00 pm Eastern Time (the
closing time of the Principal Market) shall be considered to be the beginning of
the next Business Day.  If the Company is placed on “chilled” status with the
Depository Trust Company (“DTC”), the discount shall be increased by 10%, i.e.,
from 10% to 20%, until such chill is remedied.  If the Company is not Deposits
and Withdrawal at Custodian (“DWAC”) eligible through their Transfer Agent and
DTC’s Fast Automated Securities Transfer (“FAST”) system, the discount will be
increased by 5%, i.e., from 10% to 51%,.  In the case of both, the discount
shall be a cumulative increase of 15%, i.e., from 10% to 25%.  Any Event of
Default of this Note not remedied within the applicable cure period will result
in a permanent additional 10% increase, i.e., from 10% to 20%, in addition to
any other discount, as provided above, to the Conversion Price discount.
(ii)            Stock Certificates or DWAC.  The Company will deliver to the
Holder, or Holder’s authorized designee, no later than 2 Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions if the shares of Common
Stock underlying the portion of the Note being converted are eligible under a
resale exemption pursuant to Rule 144(b)(1)(ii) and Rule 144(d)(1)(ii) of the
Securities Act of 1933, as amended) representing the number of shares of Common
Stock being acquired upon the conversion of this Note.  In lieu of delivering
physical certificates representing the shares of Common Stock issuable upon
conversion of this Note, provided the Company's transfer agent is participating
in DTC’s FAST program, the Company shall instead use commercially reasonable
efforts to cause its transfer agent to electronically transmit such shares
issuable upon conversion to the Holder (or its designee), by crediting the
account of the Holder’s (or such designee’s) broker with DTC through its DWAC
program (provided that the same time periods herein as for stock certificates
shall apply).
(iii)            Charges and Expenses.  Issuance of Common Stock to Holder, or
any of its assignees, upon the conversion of this Note shall be made without
charge to the Holder for any issuance fee, transfer tax, legal opinion and
related charges, postage/mailing charge or any other expense with respect to the
issuance of such Common Stock.  Company shall pay all Transfer Agent fees
incurred from the issuance of the Common Stock to Holder, as well as any and all
other fees and charges required by the Transfer Agent as a condition to
effectuate such issuance.  Any such fees or charges, as noted in this Section
that are paid by the Holder (whether from the Company’s delays, outright refusal
to pay, or otherwise), will be automatically added to the Principal Sum of the
Note and tack back to the Effective Date for purposes of Rule 144.
4

--------------------------------------------------------------------------------

(iv)            Delivery Timeline.  If the Company fails to deliver to the
Holder such certificate or certificates (or shares through the DWAC program)
pursuant to this Section (free of any restrictions on transfer or legends, if
eligible) prior to 3 Trading Days after the Conversion Date, the Company shall
pay to the Holder as liquidated damages an amount equal to $2,000 per day, until
such certificate or certificates are delivered.  The Company acknowledges that
it would be extremely difficult or impracticable to determine the Holder’s
actual damages and costs resulting from a failure to deliver the Common Stock
and the inclusion herein of any such additional amounts are the agreed upon
liquidated damages representing a reasonable estimate of those damages and
costs.  Such liquidated damages will be automatically added to the Principal Sum
of the Note and tack back to the Effective Date for purposes of Rule 144.
(v)            Reservation of Underlying Securities.  The Company covenants that
it will at all times reserve and keep available for Holder, out of its
authorized and unissued Common Stock solely for the purpose of issuance upon
conversion of this Note, free from preemptive rights or any other actual
contingent purchase rights of persons other than the Holder, five times the
number of shares of Common Stock as shall be issuable (taking into account the
adjustments under this Section 2.00(c), but without regard to any ownership
limitations contained herein) upon the conversion of this Note (consisting of
the Principal Amount) to Common Stock (the “Required Reserve”).  The Company
covenants that all shares of Common Stock that shall be issuable will, upon
issue, be duly authorized, validly issued, fully-paid, non-assessable and
freely-tradable (if eligible).  If the amount of shares on reserve in Holder’s
name at the Company’s transfer agent for this Note shall drop below the Required
Reserve, the Company will, within 2 Trading Days of notification from Holder,
instruct the transfer agent to increase the number of shares so that the
Required Reserve is met. In the event that the Company does not instruct the
transfer agent to increase the number of shares so that the Required Reserve is
met, the Holder will be allowed, if applicable, to provide this instruction as
per the terms of the Irrevocable Transfer Agent Instructions attached to this
Note. The Company agrees that the maintenance of the Required Reserve is a
material term of this Note and any breach of this Section 2.00(c)(v) will result
in a default of the Note.
(vi)            Conversion Limitation.  The Holder will not submit a conversion
to the Company that would result in the Holder beneficially owning more than
9.99% of the then total outstanding shares of the Company (“Restricted Ownership
Percentage”).
(vii)            Conversion Delays.  If the Company fails to deliver shares in
accordance with the timeframe stated in Section 2.00(c)(iv), the Holder, at any
time prior to selling all of those shares, may rescind any portion, in whole or
in part, of that particular conversion attributable to the unsold shares.  The
rescinded conversion amount will be returned to the Principal Sum with the
rescinded conversion shares returned to the Company, under the expectation that
any returned conversion amounts will tack back to the Effective Date.
(viii)            Shorting and Hedging.  Holder may not engage in any “shorting”
or “hedging” transaction(s) in the Common Stock prior to conversion.
(ix)            Conversion Right Unconditional.  If the Holder shall provide a
Conversion Notice as provided herein, the Company's obligations to deliver
Common Stock shall be absolute and unconditional, irrespective of any claim of
setoff, counterclaim, recoupment, or alleged breach by the Holder of any
obligation to the Company.
5

--------------------------------------------------------------------------------



Section 3.00 Representations and Warranties of Holder.


Holder hereby represents and warrants to the Company that:


            (a)            Holder is an “accredited investor,” as such term is
defined in Regulation D of the Securities Act of 1933, as amended (the “1933
Act”), and will acquire this Note and the shares of Company common stock
(collectively, the “Securities”) for its own account and not with a view to a
sale or distribution thereof as that term is used in Section 2(a)(11) of the
1933 Act, in a manner which would require registration under the 1933 Act or any
state securities laws. Holder has such knowledge and experience in financial and
business matters that such Holder is capable of evaluating the merits and risks
of the Securities. Holder can bear the economic risk of the Securities, has
knowledge and experience in financial business matters and is capable of bearing
and managing the risk of investment in the Securities. Holder recognizes that
the Securities have not been registered under the 1933 Act, nor under the
securities laws of any state and, therefore, cannot be resold unless the resale
of the Securities is registered under the 1933 Act or unless an exemption from
registration is available. Holder has carefully considered and has, to the
extent Holder believes such discussion necessary, discussed with its
professional, legal, tax and financial advisors, the suitability of an
investment in the Securities for its particular tax and financial situation and
its advisers, if such advisors were deemed necessary, and has determined that
the Securities are a suitable investment for it. Holder has not been offered the
Securities by any form of general solicitation or advertising, including, but
not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine, or other similar media or television or
radio broadcast or any seminar or meeting where, to Holders’ knowledge, those
individuals that have attended have been invited by any such or similar means of
general solicitation or advertising. Holder has had an opportunity to ask
questions of and receive satisfactory answers from the Company, or any person or
persons acting on behalf of the Company, concerning the terms and conditions of
the Securities and the Company, and all such questions have been answered to the
full satisfaction of Holder. The Company has not supplied Holder any information
regarding the Securities or an investment in the Securities other than as
contained in this Agreement, and Holder is relying on its own investigation and
evaluation of the Company and the Securities and not on any other information.


            (b)            The Holder is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
its incorporation and has all requisite corporate power and authority to carry
on its business as now conducted. The Holder is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on its business or properties.


            (c)            All corporate action has been taken on the part of
the Holder, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Note. The Holder has taken all
corporate action required to make all of the obligations of the Holder reflected
in the provisions of this Note, valid and enforceable obligations.


            (d)            Each certificate or instrument representing
Securities will be endorsed with the following legend (or a substantially
similar legend), unless or until registered under the 1933 Act:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.
6

--------------------------------------------------------------------------------


Section 4.00                          General.
(a)            Payment of Expenses.  The Company agrees to pay all reasonable
charges and expenses, including attorneys' fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.
(b)            Assignment, Etc.  The Holder may assign or transfer this Note to
any transferee at its sole discretion.  This Note shall be binding upon the
Company and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.
(c)            Governing Law; Jurisdiction.
(i)            Governing Law.  This Note will be governed by and construed in
accordance with the laws of Puerto Rico, a Commonwealth of the United States of
America, without regard to any conflicts of laws or provisions thereof that
would otherwise require the application of the law of any other jurisdiction.
(ii)            Jurisdiction and Venue.  Any dispute or claim arising to or in
any way related to this Note or the rights and obligations of each of the
parties shall be brought only in the courts of Puerto Rico, a Commonwealth of
the United States of America.
(iii)            No Jury Trial.  The Company hereto knowingly and voluntarily
waives any and all rights it may have to a trial by jury with respect to any
litigation based on, or arising out of, under, or in connection with, this Note.
(iv)            Delivery of Process by the Holder to the Company.  In the event
of an action or proceeding by the Holder against the Company, and only by the
Holder against the Company, service of copies of summons and/or complaint and/or
any other process that may be served in any such action or proceeding may be
made by the Holder via U.S. Mail, overnight delivery service such as FedEx or
UPS, email, fax, or process server, or by mailing or otherwise delivering a copy
of such process to the Company at its last known attorney as set forth in its
most recent SEC filing.
(v)            Notices.  Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier.  Notices will be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.
(d)            No Bad Actor.  No officer or director of the Company would be
disqualified under Rule 506(d) of the Securities Act of 1933, as amended, on the
basis of being a “bad actor” as that term is established in the September 13,
2013 Small Entity Compliance Guide published by the SEC.
7

--------------------------------------------------------------------------------

(e)            Usury.  If it shall be found that any interest or other amount
deemed interest due hereunder violates any applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law.  The Company
covenants (to the extent that it may lawfully do so) that it will not seek to
claim or take advantage of any law that would prohibit or forgive the Company
from paying all or a portion of the principal, fees, liquidated damages or
interest on this Note.


IN WITNESS WHEREOF, the Company has caused this Promissory Note to be duly
executed on the day and in the year first above written.




LINGERIE FIGHTING CHAMPIONSHIPS, INC.


By: /s/ Shaun Donnelly


Name: Shaun Donnelly


Title: Chief Executive Officer and Chief Financial Officer


Email:


Address:




This Promissory Note of March ___, 2016 is accepted this ____ day of            
             , 2016 by


Tangiers Global, LLC
By:  /s/ Justin Ederle
 
Name:  Justin Ederle
 
Title: Managing Member



 
8

--------------------------------------------------------------------------------

 
EXHIBIT A


WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF


LINGERIE FIGHTING CHAMPIONSHIPS, INC.


The undersigned, being directors of Lingerie Fighting Championships, Inc., a
Nevada corporation (the “Company”), acting pursuant to the Bylaws of the
Corporation, do hereby consent to, approve and adopt the following preamble and
resolutions:


Promissory Note with Tangiers Global, LLC


The board of directors of the Company has reviewed and authorized the following
documents relating to the issuance of a Promissory Note in the amount of
$100,000 with Tangiers Global, LLC.


The documents agreed to and dated March 18, 2016 are as follows:


10% Promissory Note of Lingerie Fighting Championships, Inc.
Irrevocable Transfer Agent Instructions
Notarized Certificate of Chief Executive Officer
Disbursement Instructions


IN WITNESS WHEREOF, the undersign member(s) of the board of the Company executed
this unanimous written consent as of March 18, 2016.




_________________________________


By:


Its:






9

--------------------------------------------------------------------------------

 
EXHIBIT B


NOTARIZED CERTIFICATE OF CHIEF EXECUTIVE OFFICER OF


LINGERIE FIGHTING CHAMPIONSHIPS, INC.


(Two Pages)




The undersigned, _______________________ is the duly elected Chief Executive
Officer of Lingerie Fighting Championships, Inc., a Nevada corporation (the
“Company”).


I hereby warrant and represent that I have undertaken a complete and thorough
review of the Company’s corporate and financial books and records, including,
but not limited to, the Company’s records relating to the following:



(A) The issuance of that certain promissory note dated March 18, 2016 (the “Note
Issuance Date”) issued to Tangiers Global, LLC (the “Holder”) in the stated
original principal amount of $100,000 (the “Note”);




(B) The Company’s Board of Directors duly approved the issuance of the Note to
the Holder;




(C) The Company has not received and does not contemplate receiving any new
consideration from any persons in connection with any later conversion of the
Note and the issuance of the Company’s Common Stock upon any said conversion;




(D) To my best knowledge and after completing the aforementioned review of the
Company’s stockholder and corporate records, I am able to certify that the
Holder (and the persons affiliated with the Holder) are not officers, directors,
or directly or indirectly, ten percent (10.00%) or more stockholders of the
Company and none of said persons has had any such status in the one hundred
(100) days immediately preceding the date of this Certificate;




(E) The Company’s Board of Directors have approved duly adopted resolutions
approving the Irrevocable Instructions to the Company’s Stock Transfer Agent
dated March 18, 2016;




(F) Mark the appropriate selection:



___ The Company represents that it is not a “shell company,” as that term is
defined in Section 12b-2 of the Securities Exchange Act of 1934, as amended, and
has never been a shell company, as so defined; or


___ The Company represents that (i) it was a “shell company,” as that term is
defined in Section 12b-2 of the Securities Exchange Act of 1934, as amended,
(ii) since ______, 201__, it has no longer been a shell company, as so defined,
and (iii) on _______, 201__, it provided Form 10-type information in a filing
with the Securities and Exchange Commission.
10

--------------------------------------------------------------------------------




(G) I understand the constraints imposed under Rule 144 on those persons who are
or may be deemed to be “affiliates,” as that term is defined in Rule 144(a)(1)
of the Securities Act of 1933, as amended.




(H) I understand that all of the representations set forth in this Certificate
will be relied upon by counsel to Tangiers Global, LLC in connection with the
preparation of a legal opinion.





I hereby affix my signature to this Notarized Certificate and hereby confirm the
accuracy of the statements made herein.




Signed:                          ____________________________________                                                                                                  Date:            __________________




Name:                          ____________________________________                                                                                                  Title:
___________________






SUBSCRIBED AND SWORN TO BEFORE ME ON THIS ________ DAY OF ____________________
2016.
 
 Commission Expires:______________
____________________________________
Notary Public










11